Citation Nr: 1537375	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability of the face, head, and neck.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 30, 2009.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The December 2008 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective February 2007.  In the September 2009 rating decision, the RO denied the Veteran's appeal to reopen a claim for pre-cancer on the face and basal cell carcinoma because new and material evidence had not been submitted.  Subsequently, in its January 2012 decision, the Board reopened the Veteran's service connection claim.  A March 2010 rating decision denied entitlement to TDIU.

In January 2012, the Board remanded, in part, the issues on appeal for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2014 Board decision and remand, the issues of entitlement to a disability rating in excess of 50 percent for PTSD prior to January 30, 2009 and as 70 percent thereafter, and entitlement to TDIU were denied and the issue of entitlement to service connection for a skin disability of the face, head, and neck was remanded for further development.  

Subsequently, the Veteran appealed the denied claims, in part, to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2014 decision regarding entitlement to a disability rating in excess of 50 percent for PTSD prior to January 30, 2009 and entitlement to TDIU, remanding the claims to the Board for readjudication.

Further, the requested development for the remanded issue of entitlement to service connection for a skin disability of the face, head, and neck has been completed.  The issue is once again before the Board for appellate consideration.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for a skin disability of the face, head, and neck, the Veteran seeks service connection due to sun exposure and Agent Orange exposure during military service.  

A private medical note received in August 2007 reflects that the Veteran was diagnosed and treated for basal cell carcinoma of the face.  The examiner stated that Agent Orange exposure in humans had been sufficiently linked to soft tissue sarcoma, chloracne, and various types of lymphomas.  She stated that although basal cell carcinoma was definitely linked to UV exposure, organic arsenical and large doses of radiation, the factors also made it difficult to conclusively state that Agent Orange exposure caused basal cell carcinoma.  However, multiple studies, including Gallagher et all 1996, had shown a direct relationship between herbicide exposure and non-melanoma skin cancers.  

A VA examination dated in May 2012 reflects that the examiner opined that the Veteran's diagnosed actinic keratosis (precancer on the face, with basal cell carcinoma) was not caused by or a result of the Veteran's military service.  The examiner noted that although the relationship between sun exposure and the development of skin cancer is well established, the Veteran only engaged in active duty service for 4 out of his 67 years.  He noted that actinic keratosis and basal cell carcinoma were stand-alone entities, aggravated neither by active service or exposure to the sun.

The VA examiner also noted that the Veteran's diagnosed seborrheic keratosis was not caused by or a result of the Veteran's military service.  He noted that the cause of seborrheic keratosis was unclear.  The examiner stated that it is common from sun exposure.  In addition, he noted that a mutation in gene coding has been associated with seborrheic keratosis.  He stated that since the Veteran had only been engaged in active duty service for 4 out of his 67 years, the diagnosed disability was a stand-alone entity.  

The Veteran was also diagnosed with acrochorda.  The examiner opined that the skin disability was not caused by or a result of the Veteran's military service.  He noted that skin tags occurred when skin rubbed against skin and were reported by 46 percent of the general public.  He stated that it was unlikely due to or aggravated beyond its natural progression by the Veteran's active military service. 

Pursuant to a May 2014 Board decision and remand, an opinion regarding whether it was as least as likely as not that the Veteran's skin disabilities were incurred as the result of his exposure to Agent Orange during active service was requested.  In a December 2014 VA addendum, a VA examiner stated that the Veteran's actinic keratosis, seborrheic keratosis, and acrochorda were not caused by or a result of Agent Orange exposure.  

The Board finds the December 2014 opinion inadequate as the private 2007 medical note indicating that studies, to include Gallagher et al 1996 had shown a direct relationship between herbicide exposure and non-melanoma skin cancers does not appear to have been reviewed or considered.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, an addendum to the December 2014 opinion is needed to allow the VA examiner provide an opinion based on a review of the entire record, to include the private August 2007 medical note. 

Next, in light of points raised in the JMR, further action in connection with the claims of entitlement to a disability rating in excess of 50 percent for PTSD prior to January 30, 2009 and entitlement to a total disability rating for TDIU is warranted.  The Board finds that the record does not contain sufficient evidence to adjudicate the TDIU claim.  

A November 2005 VA examination reflects that the Veteran was a Pastor at a local worship center.  He noted working 60 to 70 hours a week.  His duties were administrative paper work, visiting the sick and doing the services.  It was noted that he did well at his job.  He had worked at a pastor for 15 years.  He reported no problems with absences, tardiness or performance.  Prior employment included 22 years working for the railroad, where he was promoted to supervisor.  Other past employment included owning a used car business and being in a country rock band.  He reported no problems occupationally.  It was noted that the Veteran was handling his work well and reported no functional impairment.  

In a December 2005 VA general examination report, it was noted that the Veteran worked as a Pastor and had not received a salary since May 2005 due to the church being in financial crisis. 

In an April 2007 private psychological evaluation report, the examiner noted that the Veteran was experiencing extreme difficulty in both the occupational and relationship setting.  He noted that the Veteran's current condition put him and others at risk if he were to pursue any form of occupational responsibility.  At an October 2008 private psychological examination, the examiner noted social and work-related functional impairment.  In a January 2009 private psychological examination report, the examiner noted that problems with emotional and behavioral controls, as evidenced by the Veteran's history of angry outbursts, were likely to substantially negatively impact his employment. 

At a May 2010 private psychological examination, the Veteran noted having considerable difficulty "dealing with people, dealing with sin," although problems within that arena exceeding those experienced by other pastors were denied.  A September 2010 private psychological examination report shows the examiner noting a history of problems with employment functioning which was described by the Veteran.  

At a May 2012 PTSD VA examination, the examiner noted that the Veteran continued to work, part-time, as a Pastor.  His job included preparing and delivering weekly sermons, ministering to the sick and providing spiritual counseling.  He would visit the sick in hospitals and nursing homes.  The examiner noted that the Veteran's service-connected PTSD did not significantly impair his ability to work at least in the capacity of a minister.  

In a May 2015 private employability evaluation report, the examiner notes that the Veteran has not been able to maintain competitive employment from 1986 onward.  The examiner notes that the Veteran's psychiatric problems would have affected his ability to maintain employment.  She noted that the Veteran's income from work as a Pastor was below the poverty level and therefor was not substantially gainful.

The Board finds that additional development is required to determine if the Veteran's service-connected disability precludes him from maintaining substantially gainful employment.  Although the evidence of record notes occupational impairment, to include angry outburst due to his service-connected PTSD, the Veteran's employment as a Pastor included preparing and delivering weekly sermons, ministering to the sick and providing spiritual counseling.  Therefore, he should be afforded a Social and Industrial Survey to ascertain the impact his service-connected condition has on his ability to engage in substantially gainful employment in light of his work history and level of education.

In consideration of the action regarding the Veteran's TDIU claim, his claim for an increased rating for PTSD must also be remanded because it would be premature for appellate consideration by the Board where the record is still incomplete with regard to relevant areas probative of the issue of employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Although not specifically addressed in the Brambley decision, the Board notes that the rating criteria for PTSD specifically contemplate occupational impairment, and therefore, further development on the issue of employability may be probative in assessing the current severity of the Veteran's PTSD on a schedular basis.  Additionally, regarding extraschedular evaluations of PTSD, marked interference with employment is a factor in determining whether or not an exceptional disability picture exists so as to warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

Thus, adjudication of the issue of entitlement to an increased rating for PTSD on a schedular and extraschedular basis must be deferred pending development for the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain all outstanding VA treatment records dated since May 2012.  Any negative response should be in writing, and associated with the claims folder.

2.  Then, the Veteran's claims file should be provided to the VA examiner who conducted December 2014 opinion, to review the record and provide a complete addendum opinion.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken.

The entire claims file, to include all electronic files, should be reviewed.  

The examiner must provide an opinion as to whether it was as least as likely as not that the Veteran's skin disabilities were incurred as the result of his exposure to Agent Orange during active service.  The examiner should reconcile the opinion with the other medical and lay evidence of record, to include a review and reference to the private medical note received in August 2007. 

3.  Thereafter, schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disability alone precludes him from obtaining and maintaining substantially gainful employment.  

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

If the Veteran's service-connected disability does not preclude obtaining and maintaining substantially gainful employment, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




